Name: Commission Regulation (EEC) No 2368/90 of 9 August 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31990R2368Commission Regulation (EEC) No 2368/90 of 9 August 1990 concerning the classification of certain goods in the combined nomenclature Official Journal L 219 , 14/08/1990 P. 0026 - 0027 Finnish special edition: Chapter 2 Volume 7 P. 0141 Swedish special edition: Chapter 2 Volume 7 P. 0141 *****COMMISSION REGULATION (EEC) No 2368/90 of 9 August 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1251/90 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1990. For the Commission Jean DONDELINGER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 121, 12. 5. 1990, p. 29. ANNEX 1.2.3 // // // // Description of the goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // 1. Lightweight knitted garment (100 % cotton), loose-fitting, with short sleeves, covering the upper part of the body and reaching down to below the waist. It has at the level of the neckline a sewn-on ribbing forming a close-fitting high collar without an opening. It also has decorations at the back and at the level of the chest as well as a hem at the sleeve-ends and at the base (see photograph No 450) (*) // 6110 20 99 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 6110, 6110 20 and 6110 20 99 as well as by the Explanatory Notes for CN code 6110 // // // (*) Photographs are of a purely illustrative nature.